DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 20-28, in the reply filed on October 10, 2022, is acknowledged.  The traversal is on the ground(s) that both the groups are directed to a method of developing an exposed organometallic patterning layer.  This is not found persuasive because the Group II claims do not require the exposure requirements placed in Group I claims and can be subjected to exposures such as near-field exposure. Claims 1-19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22-24, 26, and 28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2018/0173096 (hereinafter referred to as Zi).
Zi, in [0013], [0026], [0030], and in figure 6, discloses a metal-containing resist (organometallic patterning material) that has a metal oxide network that is used as a resist film (patterning layer).  Zi, in [0030]-[0033], discloses that the resist layer is subjected to exposure, followed by a developing process using a developer. Zi, in [0037], discloses that the developer is an organic solvent mixed with an aqueous solvent such as water wherein the aqueous solvent is less than 20 wt. Zi, in [0036], discloses that the organic solvent is at least about 60 wt.%., and in [0035], discloses that the organic solvent can be a ketone or ester (claim 20).  Zi, in [0042], discloses that the developing process includes the first developing using the organic solvent mixture ([0037]),  followed by a second developing process (the claimed rinsing after developing) wherein the second developer comprises the first developer i.e., includes in its composition ester and/or ketone (comprises developer composition) (claim 22).  Zi, in [0038]-[0040], discloses the presence of an additive in the developer that is at least more than 0.1 wt. % (claim 26).  Zi, in [0031], and [0032], discloses that the exposed resist is subjected to a post exposure bake process at a temperature between 120°C and 160°C and the baking is prior to the developing process (claim 23).  Zi, in [0031]-[0034], discloses that the post exposure bake and developing process parameters are chosen such that the developed patterned resist is free of residuals (lower resist defect) (claim 24).  Zi, in [0045]-[0046], figure 2E, discloses that the patterned resist layer formed is used as an etch mask to transfer the pattern to underlying layers (other layers of the substrate) and wherein the patterned resist layer is then removed (stripped) after forming the desired patterned structures in the underlying layers (claim 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 25, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2018/0173096 (hereinafter referred to as Zi) in view of U. S. Patent Application Publication No. 2011/0293888 (hereinafter referred to as Stowers).
Zi is discussed in paragraph no. 4, above.
Zi, in [0021], [0043], discloses that the resist layer is formed by a spin-coating process followed by drying, the resist layer formed discloses that the resist layer has an initial thickness, and after developing, line patterns of the resist layer is formed i.e., after developing, the resist layer portions has a final dry thickness.  Zi, in [0032], discloses developing the exposed resist layer using a developer.  
The difference between the claims and Zi is that Zi does not disclose the initial dry thickness of the resist layer formed (claim 27).  Zi does not disclose the claimed drying time after development recited in claim 21.  Zi does not disclose the claimed line width roughness (claim 25).
Stowers, in [0068]-[0070], discloses that the coating of the resist layer followed by drying the resist coating formed wherein the initial dry thickness is from about 1nm to about 50nm.  Stowers in [0082], and [0083], discloses that the developed resist is subjected to spinning and drying wherein the drying process is at least for about 1 minute. Stowers, in [0010], discloses that the line-width roughness (LWR) is no more than about 2.25 nm.
Therefore, it would be obvious to a skilled artisan to modify Zi by employing the claimed thickness of the resist and the claimed post-development drying time and the implement the claimed LWR as taught by Stowers, because Zi, in [0002] an [0021], discloses the need to improve line width roughness and teaches the desire to reduce the pitch and uses a resist coating of an initial thickness and Stowers teaches the need to reduce pitch and in [0051], discloses that the claimed thin patterned layer thickness is needed in order to be used effectively in pattern transfer and Stowers, in [0034], discloses that using the claimed patterned inorganic material (metallic resist) enables the formation of patterned structures with reduced LWR. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 17, 2022.